Citation Nr: 1620077	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-158 99A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Heath Care System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Saint Elizabeth Regional Medical Center in Lincoln, Nebraska from June 18, 2013 through June 20, 2013. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from 2013 determinations of the Department of Veterans Affairs (VA), Nebraska-Western Iowa Health Care System in Omaha, Nebraska.   


FINDINGS OF FACT

1.  The Veteran's emergency treatment, which began on June 18, 2013, ended on June 18, 2013 when he was clinically stable.

2.  A VA medical facility was able to accept the Veteran on June 18, 2013; however, he declined a transfer and chose to remain at a non-VA facility once he became stable.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at Saint Elizabeth Regional Medical Center in Lincoln, Nebraska from June 18, 2013 through June 20, 2013 have not been met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

Appropriate notice was provided to the Veteran at the time of the initial denials.  The Veteran's claim was subsequently readjudicated and he has not contended that he has been prejudiced by a defect, if any, with regard to notice. 

The claims file includes medical records for the period in question and the Veteran's statements.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. 

Legal criteria 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725. 38 U.S.C.A. § 1728(a) is not applicable to the Veteran's claim because the evidence does not reflect that the expenses were incurred for a service-connected disability, a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that the Veteran has a total disability permanent in nature from a service-connected disability. Thus, the Board will focus on U.S.C.A. § 1725.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 8, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or  legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002. 

In Staab v. McDonald, No. 14-0957 (Vet. App., April 8, 2016), the U.S. Court of Appeals for Veterans Claims held that it was "clear from the plain language" that § 1725(b)(3)(B) "appears to contemplate a situation when coverage under a health-plan contract would wholly extinguish a veteran's financial liability." (emphasis in original).  Congress intended that veterans be reimbursed for the portion of their emergency medical costs that is not covered by a third party insurer and for which they are otherwise personally liable.  Id.  

Analysis 

On June 18, 2013, the Veteran initially presented to the Lincoln Community Based Outpatient Clinic (CBOC) where he was evaluated and transferred by ambulance to Saint Elizabeth's Regional Medical Center (SERMC).  VA has paid for that portion of the Veteran's treatment at SERMC until the point that it determined that the Veteran could be transferred to a VA medical facility.  The Veteran contends that all the costs of his treatment at SERMC should be covered.  

The record reflects that the Veteran initially presented to the Lincoln CBOC on the morning of June 18, 2013 with complaints of right-sided weakness; a stroke was considered a possibility.  Personnel at the Lincoln CBOC requested EMT services for the Veteran. 

When the EMTs arrived at the Lincoln CBOC at 9:40 am, the Veteran was alert and oriented times four.  He complained that he had a hard time using the right side of his body.  The Veteran reported that the symptoms had begun that morning.  The Veteran was assisted to the stretcher and moved to the ambulance.  Once inside the ambulance, "he remained alert and oriented and continued to respond appropriately to questioning and commands."  He was transported to SERMC "without any complications or change in condition."  (See Prehospital Care Report)  The Veteran was treated by EMT from approximately 9:40 to 9:53. am. 

A Standard Form (SF) 513 (Medical Records Consultation Sheet) reflects that Lincoln CBOC requested that the Veteran be transferred from the Lincoln CBOC to SERMC because the Lincoln CBOC does not provide the required service of evaluation for a stroke.  The form reflects that at 9:40 am the Veteran was referred to a non-VA emergency room, and that the Veteran "does wish to receive care at the Omaha VA."  The request was made at 10:16 am (within approximately 30 minutes of the Veteran's transfer to SERMC).

The record also includes a June 18, 2013 Hospitalization Private NonVA consult note which reflects that at 2:29 pm on June 18, 2013, a note was entered by nurse A. K.  The note reflects as follows:  "[patient admitted to St. Elizabeth's and did not want to transfer to the OVAMC [Omaha VAMC].  removed from BMS (bed management system)." 

At 3:04 pm on June 18, 2013, nurse A.K. entered a note that the Veteran was accepted for transfer and admission to OVAMC.  Thus, the record reflects that a bed was available for the Veteran at a VA facility if he had been willing to accept it. 

A SERMC History and Physical Examination report reflects that on the morning of June 18, 2013, the Veteran had difficulty with his right side, alerted his daughter, and had his daughter bring him to the Lincoln CBOC emergency room.  The report is negative for any orientation difficulties, confusion, lack of alertness, or difficulty understanding questions.  To the contrary, it reflects that the Veteran was able to give a detailed history of his health that morning, his medications, and his social history.  The examination report reflects that the Veteran was "alert and oriented x 3."  

Neurological assessments taken at 10:00 am, 11:00 am, and 11:46 am on June 18, 2013 all reflect that the Veteran was alert and oriented times three and had clear speech.  The 10:00 am notation also reflects that he had normal behavior and emotional responses.  

Under 38 C.F.R. § 17.121(a), VA will not pay or reimburse for the costs of emergency treatment not previously authorized for any period beyond when the emergency ends.  According to the regulations, an emergency ends when the veteran could have been transferred from the non-VA facility to a VA or other Federal facility for continuation of treatment or could have reported to a VA or other Federal facility for continuation of treatment.  

The June 18, 2013, 1:20 pm notation reflects that the Veteran's condition was stable.  He was given general discharge instructions from the emergency room.  The Veteran remained at SERMC for an additional two days and was discharged on June 20, 2013 after undergoing additional testing.  

The term stabilized, as defined by 38 C.F.R. § 17.1001 means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility.  There is no competent evidence of record that a transfer to a VA medical facility was not able to be facilitated or that it would have been detrimental to the Veteran's health.

The Board acknowledges the Veteran's contentions that he does not have personal memory of his daughter transporting him to the Lincoln CBOC, being seen at the emergency room at SERMC, or being asked if he wanted to be transferred to the Omaha VA.  The Veteran has stated that if he had been in his "right mind," he would have not refused a transfer to the Omaha VAMC.  He has stated that he does not remember "one minute" of his three day stay at SERMC.

The Board is sympathetic to the Veteran's situation; however, the record clearly reflects that he was alert and oriented on June 18, both in the ambulance and when evaluated at SERMC.  The record does not support a finding that he was unable to refuse a transfer.  While the Veteran may not now remember his treatment at SERMC due to a variety of factors, the clinical records contemporaneous to his treatment are against a finding that he could not make an informed choice to stay at SERMC rather than transfer to an available VA medical facility. 

The evidence does not support a finding that a VA facility was not feasibly available at the point that the Veteran became stable.  The Omaha VAMC which was feasibly available is approximately 51 miles from SERMC.  The record does not support a finding that the Veteran was not stable enough to be transferred.

In sum, the record reflects that although the Veteran initially indicated that he would like to be treated at the Omaha VAMC, once he was evaluated at SERMC and determined to be stable, he declined to be treated at the Omaha VAMC and chose to remain at SERMC.  Thus, reimbursement or payment for unauthorized nonemergent medical expenses is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Saint Elizabeth Regional Medical Center in Lincoln, Nebraska from June 18, 2013 through June 20, 2013 is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


